         Case 4:19-cv-01843-KAW Document 24-10 Filed 08/23/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                OAKLAND DIVISION

 THE CENTER FOR INVESTIGATIVE
 REPORTING AND WILL EVANS,
                                                        No. 18-cv-01843
                      Plaintiffs,
                                                        Magistrate Judge Kandis A. Westmore
          v.

 U.S. DEPARTMENT OF LABOR,

                      Defendant.



          DECLARATION OF MOLLIE WONG IN SUPPORT OF FITBIT, INC.’S
            OBJECTIONS TO THE RELEASE OF ITS EEO-1 INFORMATION

         I, Mollie Wong, being of full age and sound mind, hereby declare under penalty of

perjury and based on my personal knowledge as follows:

1.       I submit this declaration in support of Fitbit, Inc.’s (“Fitbit”) objections to the release of

its EEO-1 information. All of the statements made herein are based upon my own personal

knowledge and review of company records. If called to testify in a court of law, I would and

could testify truthfully to the contents of this declaration.

2.       I am currently employed by Fitbit as Director, Global HR Operations. I have been

employed by Fitbit since 2017.

3.       In connection with my duties and responsibilities as a Director, Global HR Operations, I

have access to data that Fitbit uses in order to meet the annual EEO-1 reporting requirements.

4.       Fitbit customarily and actually treats its EEO-1 reports as private and confidential records

that are closely held by the organization. The records are securely stored with limited access.

Access to the reports is limited to those individuals with a need to access the information in

connection with their respective positions at Fitbit.


58497570v.3
         Case 4:19-cv-01843-KAW Document 24-10 Filed 08/23/19 Page 2 of 4




5.       Fitbit has taken appropriate steps to safeguard and protect its confidential EEO-1 reports

from disclosure to unaffiliated third-parties. Internally, the limited Fitbit employees with access

to such information are informed of the confidential nature of the information.

6.       Fitbit does not and has not disclosed its EEO-1 reports to the public.

7.       Fitbit considers its EEO-1 reports to be commercial information because they contain

information regarding its workforce patterns and workforce profiles (e.g., job categories,

race/ethnicity and sex information, etc.). Fitbit controls access to its EEO-1 reports because they

contain detailed workforce data concerning the distribution of Fitbit’s workforce, the

concentration of resources, and the location of employees by race/ethnicity, sex, and skill

categories. Such information reveals insight into Fitbit’s business practices and strategic staffing

initiatives.

8.       Releasing the information sought in Freedom of Information Act Request Tracking

Number 848514 would disclose sensitive business information.

9.       Additionally, competitors could monitor Fitbit’s presence in specific markets before and

after transactions. This would provide competitors with keen insight into Fitbit’s confidential

integration strategies, strategic business objectives and diversity initiatives.

10.      Fitbit is required by Section 709(e) of Title VII of the Civil Rights Act of 1964, as

amended, to file annual EEO-1 reports. It is my understanding that Fitbit files its annual reports

with the long-standing understanding that the government will not make public the employment

data derived from Fitbit’s EEO-1 reports. Specifically, it is my understanding that the EEOC is

prohibited by federal statute from making public the employment data provided under the

compliance reporting requirements.




                                                   2
58497570v.3
         Case 4:19-cv-01843-KAW Document 24-10 Filed 08/23/19 Page 3 of 4




11.      Fitbit has reviewed and is aware of the instruction booklet published by the Equal

Employment Opportunity Commission. The instruction booklet states:

                All reports and any information from individual reports are subject
                to the confidentiality provisions of Section 709(e) of Title VII, and
                may not be made public by the EEOC prior to the institution of any
                proceeding under Title VII involving the EEO-1 data. Any EEOC
                employee who violates this prohibition may be found guilty of a
                criminal misdemeanor and could be fined or imprisoned. The
                confidentiality requirements allow the EEOC to publish only
                aggregated data, and only in a manner that does not reveal any
                particular filer’s or any individual employee’s personal
                information.

                OFCCP will notify contractors of any Freedom of Information Act
                (FOIA) requests that are made to obtain any of the data provided
                on the EEO-1 report, and will protect the confidentiality of EEO-1
                data to the maximum extent possible consistent with FOIA and the
                Trade Secrets Act. However, should OFCCP receive FOIA
                requests for any EEO-1 data on filers not within its jurisdiction,
                OFCCP will refer the requests to the EEOC for a response. The
                confidentiality provision of Section 709(e) of Title VII applies to
                all EEO-1 data submitted by filers that are not federal contractors,
                and the EEOC adheres to that statutory provision when reviewing
                all requests for EEO-1 data.

12.      Fitbit relies on the express assurances that the government “will protect the

confidentiality of EEO-1 data to the maximum extent possible,” when submitting the data to the

government.

13.      Also, the OFCCP’s practice of notifying contractors of FOIA requests for EEO-1 data is

acknowledgement that OFCCP considers the report to contain confidential commercial

information that will be treated as confidential and withheld to the maximum extent possible.

14.      While Fitbit has provided the information to the EEOC as part of its compliance

obligation, it objects to the disclosure of the commercial information that it considers to be

private, proprietary and confidential and which it treats as such.




                                                  3
58497570v.3
           Case 4:19-cv-01843-KAW Document 24-10 Filed 08/23/19 Page 4 of 4




15.       Fitbit strongly objects to the disclosure of its confidential, private and proprietary EEO-1

reports.

          I declare, pursuant to applicable federal laws and the laws of the State of California,

under penalty of perjury, that the foregoing is true and correct to the best of my knowledge and

belief.

          Executed this 22nd day of August 2019 in San Francisco, California.




                                                                     Mollie Wong




                                                    4
58497570v.3
